UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Voyager Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2008 Date of reporting period: October 31, 2008 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 10/31/08 (Unaudited) COMMON STOCKS (98.5%)(a) Shares Value Advertising and marketing services (0.8%) Omnicom Group, Inc. (S) 867,900 Aerospace and defense (4.4%) Boeing Co. (The) 1,257,500 65,729,525 L-3 Communications Holdings, Inc. 249,000 20,211,330 United Technologies Corp. 970,000 53,311,200 Banking (0.3%) Northern Trust Corp. (S) 147,400 Beverage (4.2%) Coca-Cola Co. (The) 1,067,000 47,012,020 Pepsi Bottling Group, Inc. (The) 749,000 17,316,880 PepsiCo, Inc. 1,207,200 68,822,472 Biotechnology (3.0%) Amgen, Inc. (NON) 545,700 32,681,973 Applied Biosystems, Inc. 116,300 3,585,529 Genentech, Inc. (NON) 236,500 19,615,310 Genzyme Corp. (NON) 507,200 36,964,736 Invitrogen Corp. (NON) 126,500 3,641,935 Cable television (0.9%) DirecTV Group, Inc. (The) (NON) (S) 1,379,600 Chemicals (2.8%) Celanese Corp. Ser. A 258,700 3,585,582 CF Industries Holdings, Inc. 88,400 5,674,396 Monsanto Co. 596,800 53,103,264 Mosaic Co. (The) 165,700 6,530,237 Potash Corp. of Saskatchewan (Canada) 178,200 15,193,332 Terra Industries, Inc. (S) 209,800 4,613,502 Commercial and consumer services (0.5%) Equifax, Inc. 269,300 7,023,344 Priceline.com, Inc. (NON) 151,700 7,983,971 Communications equipment (3.4%) Cisco Systems, Inc. (NON) (S) 5,673,000 100,809,210 Corning, Inc. 593,200 6,424,356 Computers (10.6%) Apple Computer, Inc. (NON) (SEG) 897,900 96,605,061 EMC Corp. (NON) 3,434,200 40,454,876 Hewlett-Packard Co. 2,242,200 85,831,416 IBM Corp. 1,154,600 107,343,162 NetApp, Inc. (NON) 507,400 6,865,122 Conglomerates (0.7%) Honeywell International, Inc. 450,900 13,729,905 Tyco International, Ltd. (Bermuda) 371,600 9,394,048 Consumer finance (0.3%) Mastercard, Inc. Class A 58,300 Consumer goods (3.9%) Clorox Co. 273,900 16,655,859 Colgate-Palmolive Co. 292,300 18,344,748 Procter & Gamble Co. (The) 1,397,500 90,194,650 Consumer services (0.1%) Netflix, Inc. (NON) 134,500 Containers (0.2%) Owens-Illinois, Inc. (NON) 295,400 Electric utilities (0.8%) Edison International 154,000 5,480,860 FirstEnergy Corp. 136,400 7,114,624 Public Service Enterprise Group, Inc. 501,800 14,125,670 Electrical equipment (0.3%) Emerson Electric Co. 278,000 Electronics (4.3%) Intel Corp. 5,062,000 80,992,000 MEMC Electronic Materials, Inc. (NON) 310,900 5,714,342 National Semiconductor Corp. (S) 687,700 9,057,009 Texas Instruments, Inc. 1,956,300 38,265,228 Watts Water Technologies, Inc. Class A (S) 169,100 4,469,313 Energy (oil field) (3.2%) Dresser-Rand Group, Inc. (NON) 562,700 12,604,480 ENSCO International, Inc. 259,000 9,844,590 FMC Technologies, Inc. (NON) (S) 302,300 10,577,477 National-Oilwell Varco, Inc. (NON) (S) 550,703 16,460,513 Noble Corp. (S) 170,900 5,504,689 Pride International, Inc. (NON) 428,800 8,057,152 Schlumberger, Ltd. 264,100 13,640,765 Tidewater, Inc. (S) 258,600 11,277,546 Transocean, Inc. (NON) (S) 174,900 14,399,517 Energy (other) (0.4%) First Solar, Inc. (NON) (S) 80,700 Financial (0.1%) Nasdaq OMX Group, Inc. (The) (NON) 121,700 Food (0.4%) Bunge, Ltd. (S) 131,100 5,035,551 Corn Products International, Inc. 114,200 2,777,344 Dean Foods Co. (NON) 272,600 5,959,036 Gaming and lottery (0.1%) International Game Technology 263,800 Health-care services (2.4%) Aetna, Inc. 358,600 8,918,382 Express Scripts, Inc. (NON) (S) 611,500 37,063,015 Humana, Inc. (NON) 167,800 4,965,202 Medco Health Solutions, Inc. (NON) (S) 484,800 18,398,160 WellPoint, Inc. (NON) 187,900 7,303,673 Insurance (0.4%) AFLAC, Inc. 317,800 Investment banking/Brokerage (1.5%) Goldman Sachs Group, Inc. (The) 187,100 17,306,750 Invesco, Ltd. 249,200 3,715,572 State Street Corp. 466,400 20,218,440 T. Rowe Price Group, Inc. 198,200 7,836,828 Machinery (2.3%) AGCO Corp. (NON) (S) 408,200 12,866,464 Caterpillar, Inc. 384,800 14,687,816 Cummins, Inc. 331,700 8,574,445 Deere (John) & Co. 537,700 20,733,712 Joy Global, Inc. 410,300 11,890,494 Parker-Hannifin Corp. 108,600 4,210,422 Manufacturing (0.2%) Flowserve Corp. 92,000 Media (0.3%) Time Warner, Inc. 951,100 Medical technology (5.9%) Baxter International, Inc. (S) 339,600 20,542,404 Becton, Dickinson and Co. 675,800 46,900,520 Intuitive Surgical, Inc. (NON) (S) 45,300 7,827,387 Medtronic, Inc. 1,336,300 53,892,979 Mettler-Toledo International, Inc. (NON) 168,400 12,889,336 St. Jude Medical, Inc. (NON) 707,400 26,902,422 Varian Medical Systems, Inc. (NON) 204,300 9,297,693 Waters Corp. (NON) 71,700 3,140,460 Zimmer Holdings, Inc. (NON) 148,300 6,885,569 Metals (0.7%) Freeport-McMoRan Copper & Gold, Inc. Class B 224,000 6,518,400 Nucor Corp. 133,600 5,412,136 Southern Copper Corp. 402,600 5,861,856 United States Steel Corp. 84,100 3,101,608 Office equipment and supplies (0.2%) Pitney Bowes, Inc. 276,900 Oil and gas (7.5%) Chevron Corp. 497,100 37,083,660 ConocoPhillips 319,000 16,594,380 Devon Energy Corp. 248,900 20,126,054 Exxon Mobil Corp. 1,030,900 76,410,308 Hess Corp. 316,500 19,056,465 Marathon Oil Corp. 306,200 8,910,420 Occidental Petroleum Corp. 632,600 35,134,604 Sunoco, Inc. (S) 353,300 10,775,650 Valero Energy Corp. 789,900 16,256,142 Pharmaceuticals (5.0%) Bristol-Myers Squibb Co. 793,700 16,310,535 Cephalon, Inc. (NON) (S) 161,200 11,561,264 Eli Lilly & Co. 426,800 14,434,376 Forest Laboratories, Inc. (NON) 257,200 5,974,756 Johnson & Johnson 757,200 46,446,648 Merck & Co., Inc. 863,800 26,734,610 Mylan Laboratories, Inc. (NON) (S) 767,700 6,579,189 Schering-Plough Corp. (S) 1,205,200 17,463,348 Wyeth 443,700 14,278,266 Power producers (0.6%) AES Corp. (The) (NON) (S) 1,478,600 11,784,442 NRG Energy, Inc. (NON) (S) 293,800 6,830,850 Railroads (0.7%) CSX Corp. 158,000 7,223,760 Norfolk Southern Corp. 242,500 14,535,450 Real estate (0.2%) Jones Lang LaSalle, Inc. 155,002 Regional Bells (0.6%) AT&T, Inc. 354,800 9,497,996 Verizon Communications, Inc. 331,100 9,823,737 Restaurants (1.2%) Brinker International, Inc. 127,200 1,182,960 McDonald's Corp. 177,400 10,276,782 Yum! Brands, Inc. 966,200 28,029,462 Retail (7.0%) Abercrombie & Fitch Co. Class A 151,600 4,390,336 Amazon.com, Inc. (NON) (S) 162,700 9,312,948 Best Buy Co., Inc. (S) 242,900 6,512,149 Big Lots, Inc. (NON) (S) 314,900 7,693,007 BJ's Wholesale Club, Inc. (NON) (S) 245,700 8,648,640 Costco Wholesale Corp. 228,600 13,032,486 CVS Caremark Corp. 881,200 27,008,780 Dollar Tree, Inc. (NON) 242,963 9,237,453 GameStop Corp. (NON) (S) 326,200 8,934,618 Kroger Co. (S) 843,200 23,154,272 Ross Stores, Inc. (S) 117,600 3,844,344 Safeway, Inc. 674,300 14,342,361 TJX Cos., Inc. (The) 614,100 16,433,316 Urban Outfitters, Inc. (NON) 424,400 9,226,456 Wal-Mart Stores, Inc. (S) 1,113,400 62,138,854 Shipping (0.4%) Kirby Corp. (NON) (S) 183,500 6,297,720 Ryder System, Inc. 145,200 5,752,824 Software (8.7%) Activision Blizzard, Inc. (NON) 1,145,800 14,276,668 Adobe Systems, Inc. (NON) (S) 1,446,300 38,529,432 Autodesk, Inc. (NON) 149,900 3,194,369 McAfee, Inc. (NON) 168,500 5,484,675 Microsoft Corp. 7,116,100 158,902,513 Oracle Corp. (NON) 1,907,800 34,893,662 Symantec Corp. (NON) 1,228,600 15,455,788 VMware, Inc. Class A (NON) 210,000 6,510,000 Technology services (4.3%) Accenture, Ltd. Class A (Bermuda) 993,000 32,818,650 Baidu.com ADR (China) (NON) 26,800 5,520,800 eBay, Inc. (NON) 812,300 12,403,821 Google, Inc. Class A (NON) (S) 168,334 60,492,506 Salesforce.com, Inc. (NON) (S) 257,600 7,975,296 Sohu.com, Inc. (China) (NON) 122,000 6,702,680 Western Union Co. (The) 343,400 5,240,284 Yahoo!, Inc. (NON) 465,900 5,972,838 Telecommunications (0.3%) American Tower Corp. Class A (NON) 278,700 Textiles (0.8%) Coach, Inc. (NON) 924,400 19,042,640 NIKE, Inc. Class B 135,500 7,808,865 Tobacco (1.2%) Altria Group, Inc. 482,700 9,263,013 Philip Morris International, Inc. 664,300 28,877,121 Toys (0.3%) Hasbro, Inc. 367,200 Water Utilities (0.1%) Veolia Environnement ADR (France) (S) 73,600 Total common stocks (cost $4,220,664,057) INVESTMENT COMPANIES (0.1%)(a) (cost $5,337,361) Shares Value iShares FTSE/Xinhua China 25 Index Fund 104,739 SHORT-TERM INVESTMENTS (7.3%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.13% to 2.68% and due dates ranging from November 3, 2008 to November 10, 2008 (d) $192,483,483 $192,438,470 Federated Prime Obligations Fund 39,425,392 39,425,392 Total short-term investments (cost $231,863,862) TOTAL INVESTMENTS Total investments (cost $4,457,865,280) (b) FUTURES CONTRACTS OUTSTANDING at 10/31/08 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation NASDAQ 100 Index E-Mini (Long) 330 $8,824,200 Dec-08 $(1,505,218) S&P 500 Index (Long) 146 35,306,450 Dec-08 (5,509,520) Total NOTES (a) Percentages indicated are based on net assets of $3,190,305,141 . (b) The aggregate identified cost on a tax basis is $4,457,922,152, resulting in gross unrealized appreciation and depreciation of $91,799,952 and $1,172,539,322, respectively, or net unrealized depreciation of $1,080,739,370. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at October 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2008, the value of securities loaned amounted to $186,380,163. The fund received cash collateral of $192,438,470 which is pooled with collateral of other Putnam funds into 15 issues of short-term investments. (S) Securities on loan, in part or in entirety, at October 31, 2008. At October 31, 2008, liquid assets totaling $44,130,650 have been designated as collateral for open futures contracts. ADR, after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $630,622 for the period ended October 31, 2008. During the period ended October 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $92,394,233 and $287,501,451, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 3,184,744,312 $ (7,014,738) Level 2 192,438,470 Level 3 Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2008
